Citation Nr: 0943004	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  06-32 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
residuals of a facial injury with right eye blurring.

2.  Entitlement to service connection for residuals of a 
facial injury with right eye blurring.

3.  Entitlement to service connection for deviated septum.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to June 
1984.  He had additional service in the Reserves.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision from the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) Hartford, Connecticut.

Additional evidence was submitted by the Veteran's 
representative in September 2006 accompanied by a waiver of 
review by the agency of original jurisdiction (AOJ).

The reopened claim of service connection for residuals of a 
facial injury with an associated right eye disorder and the 
issue of entitlement to service connection for deviated 
septum are REMANDED to the AOJ via the VA's Appeals 
Management Center (AMC.) 


FINDINGS OF FACT

1.  A July 2002 rating decision denied reopening the 
Veteran's claim for service connection for residuals of a 
facial injury that there was no new and material evidence to 
reopen a previously denied claim.

2.  New evidence received since the July 2002 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim.




CONCLUSIONS OF LAW

1.  The July 2002 rating decision denying service connection 
for residuals of a facial injury with right eye blurring is 
final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 20.302, 20.1103 (2009).

2.  New and material evidence has been received since the 
July 2002 rating decision, and the claim for service 
connection for residuals of a facial injury with right eye 
blurring is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is reopening the claim addressed in this 
decision.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.

II. New and Material Evidence

Prior unappealed decisions of the Board and the RO are final.  
38 U.S.C.A. 
§§ 7104, 7105(c); 38 C.F.R. §§ 3.160(d), 20.302(a), 20.1104.  
If, however, new and material evidence is presented or 
secured with respect to a claim which has been disallowed, VA 
shall reopen the claim and review the former disposition of 
the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Service connection for residuals of a facial injury with 
right eye blurring was previously denied by the RO in a prior 
final decision dated in July 1997 with notice sent the same 
month.  The decision pointed out that no service treatment 
records were available and efforts to obtain them from all 
possible sources were unsuccessful.  The current VA 
examination results were noted to show normal eye, 
periorbital and facial findings and there was no record 
showing a current disability subject to service connection.  
The Veteran did not appeal this decision and it became final.  

An attempt to reopen this claim for residuals of facial 
injury was denied in a July 2002 rating decision with notice 
sent the same month.  This rating decision found that new and 
material evidence had not been submitted to reopen the 
previously denied claim.  The rating noted that an August 
2001 VA optometry report was new evidence but not material 
because the records did not show treatment for the claimed 
injury.  The Veteran did not appeal this decision and it 
became final.  

Available service records previously before the RO in July 
2002 include service personnel records from both his active 
duty period and reserve period, which include a copy of a 
January 1975 entrance examination showing normal findings of 
the head, face, nose and eyes with 20/20 vision shown.  This 
is the only medical document among the personnel records, 
none of which contain any pertinent evidence.

Among the evidence previously before the RO in July 2002 was 
a police accident report documenting a motor vehicle accident 
in January 1989 that the Veteran was involved in.  Further 
records including a DA Form 2173 revealing that he was 
examined in January 1989 for complaints of chest pain 
radiating into his arm and was noted to have been in a motor 
vehicle accident while driving to attend drill.  The record 
gave no indication of other injuries that may have been 
sustained.  

Also before the RO in July 2002 were various private records 
addressing treatment for various disorders, primarily 
cervical spine problems.  Pertinent records including a May 
1987 record showing that the Veteran suffered a concussion in 
1984 with headaches on and off localized under the right eye, 
and examination significant for nasal congestion.  The 
diagnosis was right maxillary sinusitis and status post 
concussion.  A July 1987 record related that he had 
complaints of symptoms related to an accident in the Army 3 
years ago.  The symptoms and findings were limited to the 
cervical spine and upper extremities.  A record from 
September 1988 revealed that examination of the skull/scalp 
and ear, nose and throat were all normal.  

A November 1996 VA general medical examination previously 
before the RO noted a history of right periorbital trauma in 
1984 with subsequent blurring of vision of the right eye, 
with complaints of occasional blurring of vision on the right 
side.  Examination was unremarkable for the head and neck 
except for a scar on the cervical spine.  His nasal 
examination was normal and eyes were grossly normal.  The 
diagnosis was noted to include history of periorbital trauma 
and sinusitis.  It was recommended that he undergo an 
ophthalmological consultation to evaluate complaints of right 
eye blurring vision.  

A June 1997 VA eye examination noted the complaints of head 
trauma on the right side with loss of consciousness and a 
history of being hospitalized for 12 days.  Ever since he had 
right upper cheek tenderness and blurred vision to the right 
eye.  The assessment following examination was normal right 
eye examination.  The discussion of etiology of a right cheek 
hyperesthesia was obscured.  

An August 2001 VA optometry record previously before the RO 
in July 2002 also noted the history of trauma to the right 
side of the face including the eye in 1984 after falling on a 
hard surface.  He reported experiencing intermittent blurring 
and wanted to know if this was associated with the injury.  
His ocular history included intermittent blur and occasional 
redness, along with occasional dull pain, when his face was 
also painful.  Examination showed 20/20 corrected visual 
acuity.  Following further examination which included fundus, 
lens examination and slit lamp among others, the assessment 
was possible small area of lattice inferior nasal, right eye, 
with dilated ocular health otherwise normal.  He was also 
diagnosed with dry eye and refractive error both eyes.  No 
opinion was given as to the cause of the right eye findings.  

Among the evidence submitted after the July 2002 rating were 
service treatment records from the Veteran's period of active 
duty, which included records from January 1984 showing that 
the Veteran fell and hit his head on concrete while playing 
soccer.  He had loss of consciousness, and had trauma on the 
right side of his head, with headaches in the occipital area 
and black and blue signs of trauma under and above his right 
eye, as well as stitches below his right eye.  He was 
admitted as post concussive and worked up with findings 
significant for question of cloudy sensation in his right 
eye.  Review of systems was negative for the head, eyes and 
nose and examination revealed tenderness above the right eye 
and swelling below.  Ear nose, throat (ENT) was otherwise 
normal.  The diagnosis was post concussive syndrome.  Head CT 
also from January 1984 revealed evidence of septum 
pellucidium and cavum vergae.  There was no evidence of 
intracranial bleed or space occupying lesion.  Subsequent 
examination reports and reports of medical history up through 
December 1987 related the history of his head injury, and ENT 
trouble, including history of sinusitis and hay fever.  

Likewise the National Guard/Reserve records submitted after 
July 2002 included repeated evaluations from October 1993, 
April 1998 and July 1999 generally confirmed a history of 
head trauma, with a history of sinusitis and hay fever.  

Also submitted after July 2002 were private medical records 
associated with an October 2003 surgery which included 
septoplasty, right maxillary antrostomy, right anterior 
ethmoidectomy and examination of the left nasal cavity under 
anesthesia for diagnosed deviated septum with obstruction and 
chronic sinusitis.  

Based on a review of the evidence the Board finds that the 
Veteran has submitted new and material evidence to reopen his 
claim for facial injury residual with right eye blurring.  
Most significantly, the service treatment records which were 
previously unavailable in July 2002, are now of record and 
document the in-service head and facial injury which resulted 
in a concussion, and also included some complaints of blurred 
vision.  The evidence also includes records showing possible 
residuals of this injury.  This evidence, when considered in 
light of the previous evidence, now raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).


ORDER

New and material evidence to reopen the Veteran's claim for 
service connection for residuals of a facial injury with 
right eye blurring has been received and the claim is 
reopened.  To this extent, the appeal is granted.




REMAND

Having reopened the claim for service connection for 
residuals of facial injury with right eye blurring, the Board 
finds that further development is necessary.  Such 
development is also necessary to address the pending claim 
for service connection for deviated septum. 

As the record now clearly documents an injury to the head in 
service in January 1984, with CT findings showing 
abnormalities of the septum, the Board finds that it is 
necessary to schedule VA examinations to address the etiology 
of these disorders, to include review of these records which 
were previously unavailable.  

Additionally, the Board notes that the record presently lacks 
a letter addressing the VA's duty to notify and assist for 
the claim for service connection for the now reopened issue 
of service connection for a facial injury with visual 
blurring.  The November 2005 letter sent by the RO addressing 
the duty to notify and assist is noted to be limited only to 
the deviated septum issue.  Another letter from November 2005 
is for an increased rating issue not before the Board.  
Finally a March 2006 letter notifying the Veteran of the 
effective date and disability rating criteria pursuant to the 
U.S. Court of Appeals for Veterans Claims in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), is generic in nature and 
provides no notice specific to the facial injury issue.  Thus 
corrective notice is needed.

Accordingly this matter is REMANDED for the following:

1.  The AOJ must review the entire claims 
file and ensure that all notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. § 5103(a) and 
38 U.S.C.A. § 5103A (West 2002 & Supp. 
2009) and 38 C.F.R. 
§ 3.159 (2009) is fully satisfied. 

(a) In particular, VA must send the 
appellant a corrective notice, addressing 
the service connection claim for 
residuals of a facial injury with right 
eye blurring, that includes: (1) an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, if service 
connection is granted.  

(b) The notice must also (1) inform him 
of what he needs to provide; (2) what 
information VA has or will provide; and 
(3) request or tell the Veteran to 
provide any evidence in his possession 
that pertains to these claims.  The 
claims file must include documentation 
that there has been compliance with the 
VA's duties to notify and assist a 
claimant as specifically affecting the 
issues on appeal.

2.  The AOJ should schedule the Veteran 
for a neurological disorders and facial 
(to include eye and nasal-septal) 
examination to determine the nature and 
etiology of the Veteran's claimed 
residuals of facial injury with right eye 
blurring.  The claims folder must be made 
available to the examiner prior to the 
examination, and the examiner should 
acknowledge such review of the pertinent 
evidence in the examination report.  All 
indicated studies should be performed and 
all manifestations of current disability 
should be described in detail.  The 
examiner should address the following:

(a) Does the Veteran have any current, 
residuals of facial injury with right eye 
blurring?  If so, is it at least as 
likely as not that any such disorder(s) 
identified as such residuals began in 
service?  The findings in the service 
treatment records showing treatment for 
the head trauma/facial injury in January 
1984 should be addressed in answering 
this question.  

(b) Does the Veteran have any current, 
chronic disability of the nasal septum?  
If so, is it at least as likely as not 
that any such disorder began in service?  
The findings in the service treatment 
records showing treatment for the head 
trauma/facial injury in January 1984 
should be addressed in answering this 
question.  

Each opinion should contain comprehensive 
rationale based on sound medical 
principles and facts.

3.  Following completion of the above, 
the AOJ should re-adjudicate the 
Veteran's claims.  If any benefit sought 
on appeal remains denied, the Veteran 
should be provided a supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a summary 
of the evidence and discussion of all 
pertinent regulations.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  No action by the Veteran is required 
until he receives further notice; however, the Veteran is 
advised that failure to cooperate by reporting for 
examination, without good cause, may have adverse 
consequences on his claim.  38 C.F.R. § 3.655 (2009).  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


